                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

       United States of America,           )          JUDGMENT IN CASE
                                           )
                Plaintiff,                 )        1:08-cv-00230-KDB-WCM
                                           )
                   vs.                     )
                                           )
  3039.375 Pounds of Copper Coins et al,   )
                                           )
             Defendant(s),                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;
IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 14, 2021 Text Order.
                                                July 14, 2021
